DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 7, 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the lower points" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 states “preferably less than 150 mm” and it is not clear if this is required.  Appropriate correction is required.
Claim 5 recites the limitation "the lowermost points" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 states “preferably at least 45% of the height of the support rack” and it is not clear if this is required.  Appropriate correction is required.
Claim 16 states “all parts necessary for manufacturing the support rack” and it is not clear what is required by the claim as “manufacturing”, in its plain meaning would include the tools used to cut the wood etc.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-8, 12-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bottcher (US 2017/0275051).
Regarding claim 1, Bottcher (hereafter “D1”) discloses a support rack for storing or transporting plate-shaped objects (2), wherein the support rack has a height, a width and a length (figure 21), wherein the support rack comprises two or more plate-shaped support elements (4) extending at a distance from each other in the lateral direction and the height direction, wherein the support elements (4) each have a top edge (top of strips 6, leaning edges 44/45), wherein the top edge comprises one or two first edge portions (44/45) and one or two second edge portions (top of 6), wherein the one or two second edge portions are horizontal (figure 21), wherein the one or two first edge portions (44/45) protrude above the one or two second edge portions, wherein the one or two first edge portions form a second angle (a) of 25° or less relative to a vertical line ([0066]), wherein the support elements each have a bottom edge (bottom of strips 6), wherein the support rack comprises one or more first connecting slats (crossbars 5) and comprises at least two second connecting slats (slats at 31 in figure 21), wherein the first and second connecting slats extend in the longitudinal direction and connect the support elements to each other ([0107]), wherein the one or more first connecting slats (5) are attached to a first edge portion (44/45) of the top edge of each of the support elements, wherein the one or more first connecting slats (5) are attached at a position higher than the lowest point of the one or two second edge portions (5 higher than top of 6 as seen in figure 21), and wherein the second connecting slats (at 31) are attached to the bottom edge of each of the support elements (connected to bottoms of standing strips 6; [0064]).
Regarding claim 2, D1 discloses wherein the flexural strength of the material of which the support elements are made (metal disclosed – [0031]), is higher than the flexural strength of the material of which at least one of the first or second connecting slats are made of (second slats at 31 are top of wood pallet).
Regarding claim 4-5, D1 discloses wherein the bottom edge of the support elements has a lower edge portion which is horizontal (bottom of 6) and which extends over at least 50% of the width of the support rack (figure 21).
Regarding claim 7, D1 discloses wherein the support rack comprises at least two first connecting slats (5) that are located at a different height, wherein the vertical distance between the bottom of the highest first connecting slat and the bottom of the lowest first connecting slat is at least 33 % of the height of the support rack and preferably at least 45% of the height of the support rack (figure 21).
Regarding claim 8, D1 discloses wherein the support rack consists of said support elements (4) and said one or more first connecting slats (5) and said second connecting slats (at 31) and connecting means (slots 52) for connecting the support elements to the first connecting slats and to said second connecting slats ([0070]).
Regarding claim 12, D1 discloses wherein the support elements are connected to each other only by means of the first and second connecting slats (figure 21).
Regarding claim 13, D1 discloses wherein the highest first connecting slat (5) and the lowest first connecting slat (5) are both attached to the same first edge portion or to the same vertical edge, wherein the vertical distance between these two first connecting slats is at least 15% of the height of the support rack (figure 21).
Regarding claim 14, D1 disclose wherein the second connecting slats (at 31) are attached to the bottom edge of each of the support elements (figure 21).
Regarding claim 15, D1 discloses a transport pallet (3) wherein the second connecting slats (at 31) are attached to the transport pallet.
Regarding claims 16-18, as best understood, D1 discloses the apparatus and thereby the parts which it comprises and members between slots (52,53; figure 20) would meet the limitation of a dowel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bottcher (US 2017/0275051).
Regarding claim 3, D1 discloses wherein lower points of the support rack (bottom of 6) lie in a horizontal geometric plane, wherein the vertical distance between the lowest point of the one or two second edge portions (top of 6) and this geometric plane is very small in comparison to the size of the rack (figure 21) but does not disclose it specifically as less than 200 mm.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize a strip member (6) in D1 having a height less than 200 mm as an obvious choice of optimum range.
Regarding claim 9, D1 discloses wherein said at least one of the first or second connecting slats is made of wood construction ([0031]) but does not specifically disclose OSB or chipboard or wood fibre board, wherein the support elements are made of plywood.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to select from known wood materials as claimed suitable for the intended purpose.

Claim(s) 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bottcher (US 2017/0275051) in view of Servaes (US 2014/0291187).
D1 does not disclose slats fit into recesses in the edges of the support elements.
Servaes (hereafter “D2”) discloses slats (3) fit into corresponding recesses (13) in varying parts of support edge surfaces (figure 1; [0050]).   
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify D1 to utilize slats in corresponding recesses from D2 for a secure fit and construction.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631